UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Kellner Merger Fund Annual Report December 31, 2014 KELLNER MERGER FUND December 31, 2014 Dear Fellow Shareholders: The Kellner Merger Fund (the “Fund”) was up 3.31% (without load) and down -2.60% (with load) for the Class A shares and up 4.08% for the Institutional Class for the fiscal year ended December 31, 2014. Annualized Total Returns as of 12/31/14 3-Month 1-Year Since Inception GAKAX – Class A (with load) -4.89% -2.60% 1.48% GAKAX – Class A (without load)* 1.32% 3.31% 3.90% GAKIX – Institutional Class 1.31% 4.08% 4.36% BofA Merrill Lynch 3-Month T-Bill Index 0.00% 0.03% 0.07% HFRX ED: Merger Arbitrage Index 1.42% 2.17% 2.45% Returns greater than 1 year are average annual returns with inception date of 6/29/12. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 855-535-5637 or visiting www.kellnerfunds.com. *Performance data shown reflects the Class A maximum sales charge of 5.75%. Performance data shown for Class A shares without load does not reflect the deduction of the sales load. If reflected, the load would reduce the performance quoted. Net Expense Ratio: 3.01% for Class A and 2.77% for Institutional Class^; Gross Expense Ratio: 8.30% for Class A and 8.04% for Institutional Class± ^ The Advisor has contractually agreed to waive a portion or all of its management fees and pay Fund expenses, through at least April 29, 2015, to ensure that Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.01%, taxes, interest expense, dividends on securities sold short and extraordinary expenses) do not exceed 1.75% and 1.50% of average daily net assets of the Fund’s Class A and Institutional Class shares, respectively. ± For updated expense information, please see the Financial Highlights beginning on page 25 of this report. Portfolio Review In 2014, the Fund invested in approximately 102 different merger situations and was heavily concentrated in North America.Strategic deals continued to dominate the portfolio, making up about 85% of the Fund’s holdings, on average.Large, strategic deals continued to pace activity with nearly 100 deals announced valued at over $5 2 KELLNER MERGER FUND billion each, worth a combined $1.2 trillion1.These deals represented 37% of announced transactions1.The cable and satellite industry’s latest round of consolidation brought two of the top five deals of the year.Comcast Corporation agreed to purchase Time Warner Cable, Inc. for $68 billion in stock after outbidding Charter Communications, Inc.AT&T, Inc. will buy satellite TV provider DIRECTV for $66 billion in cash and stock.Both deals are before the Federal Communications Commission, which is expected to announce its views with regards to net neutrality sometime in February, 2015. With oil prices continuing to slide, we would expect the energy sector to continue to consolidate.In 2014, the oil and gas industry had $409 billion worth of deals which made up almost 12% of global activity.Leading the way was Kinder Morgan, Inc.’s $79 billion roll-up of its master limited partnerships in order to simplify its structure.Halliburton Company agreed to buy oil and gas equipment maker Baker Hughes Incorporated for $37.5 billion in cash and stock.Spanish integrated oil company Repsol, S.A. will buy U.S. exploration and production company Talisman Energy, Inc. for $13 billion in cash and Germany’s Siemens AG will buy oil service and equipment maker Dresser-Rand Group, Inc. for $7.5 billion. As expected, large pharmaceutical companies continued to acquire competitors in their effort to fill pipelines.No one was more active than Actavis plc.Actavis paid $65 billion to outbid Bill Ackman of Pershing Square Capital Management, L.P. and Valeant Pharmaceuticals International, Inc. for Botox-maker Allergan, Inc. and purchased specialty pharmaceutical company Forest Laboratories, LLC for $20.8 billion.Becton, Dickinson and Company bought medical products company CareFusion Corporation for $12 billion in cash and Merck & Co., Inc. paid $8 billion for biotechnology company Cubist Pharmaceuticals, IncOther notable deals were cigarette giants Reynolds American, Inc. and Lorillard, Inc.’s $26.4 billion deal, Suntory Holdings Limited of Japan’s $15.5 billion purchase of Beam, Inc., maker of bourbon whiskey Jim Beam, and Dollar Tree, Inc.’s $9 billion deal for Family Dollar Stores, Inc. The battle between Jos A. Bank Clothiers, Inc. (“JOSB”) and The Men’s Wearhouse, Inc. (“MW”) carried over from 2013 when MW increased its offer from $55 to $57.50.MW threatened to nominate two directors to the JOSB board of directors at the annual meeting of shareholders if an agreement was not reached.Five large shareholders owning approximately 17% of JOSB publicly supported the transaction and wanted the two companies to sit down and negotiate a deal.JOSB subsequently rejected the offer as inadequate and tried to sabotage the deal by making an expensive offer for EBHI Holdings, Inc. (formerly known as, Eddie Bauer Holdings, Inc.), parent of Eddie Bauer, an outerwear retailer with very little synergistic value to JOSB.Shareholders of JOSB were outraged by the move and filed lawsuits in Delaware court in an effort to have the Eddie Bauer purchase enjoined, arguing that 1 Healthcare Dominates Robust Year for Mergers: Financial Times, December 23, 2014, Page 15 3 KELLNER MERGER FUND the Eddie Bauer defense was not within reasonable business practices.MW increased its offer to acquire JOSB to $63.50 in cash and hinted at the opportunity for the offer to be increased further to $65.00 if JOSB came to the table.MW’s Pac-Man defense proved to be the right strategy as the companies came to an agreement at $65 per share.The deal ended the month’s long battle with the Eddie Bauer deal being a smart tactical move by JOSB, as it forced MW to bid against itself three times in order to get the deal done and delivering a nice profit for the Fund. In April, 2014, serial acquirer Valeant Pharmaceuticals International, Inc. teamed up with a fund managed by Pershing Square Capital Management, L.P. (“Pershing Square”) to make a $45 billion offer for Botox-maker Allergan, Inc.The cash and stock deal was a ground breaking structure in that it was one of the first times that a buyer teamed up with a large shareholder of the target in an attempt to facilitate a hostile deal.Pershing Square was a 9.7% holder and rallied shareholders to push for the deal.Even after a couple of increased offers from Valeant, Allergan continued to stonewall the offer.It proved to be a good strategy as Allergan found a “white knight” in Actavis plc.Actavis agreed to pay $65 billion in cash and stock for Allergan, effectively knocking Valeant out.Pershing Square agreed to vote its stake in favor of the Actavis transaction.The Fund profited from the increased offers and the deal should close in the second quarter of 2015. Two situations that we were involved with this year, one profitable and one deal that broke, involved a popular tax advantage strategy called inversions.In these deals, a U.S. company buys a smaller company in a country with a lower tax rate and repatriates the cash sitting on the balance sheet tax-free.These deals have flown under the radar over the last few years, but became a political football with the Obama Administration and some members of Congress calling the use of this section of the tax code “unpatriotic.”Two deals, Medtronic, Inc.’s $46 billion purchase of Covidien plc, and AbbVie, Inc.’s $55 billion deal for Shire plc, pushed this tax strategy to the forefront.After the announcement of these deals, and with relentless pressure from the Obama Administration, the U.S. Department of the Treasury issued several amendments to the tax code in an effort to make inversions less appealing.This caused the spreads on these deals to widen to extremely attractive levels.Our analysis concluded that in addition to the tax advantages that the buyers would be getting, these deals made strategic sense as well, which would compel the companies to want to complete the deals, possibly at a lower price.For the Covidien deal, the tight merger agreement allowed little wiggle room for Medtronic to back out, with one of the requirements being that both houses of Congress pass a bill outlawing the current practice, which we thought was an extremely low probability.In the Shire deal, tax legislation by itself would not trigger the material adverse change clause in the merger agreement.There was an adverse recommendation clause in the AbbVie/Shire merger agreement that AbbVie’s board of directors could make an adverse recommendation change “only if the board of AbbVie determines in good faith by a majority vote, after considering advice from outside legal counsel, that failure to take such action would be inconsistent with its fiduciary duties under 4 KELLNER MERGER FUND Delaware law.”Since there were other considerations for completing the merger (nearly 60% of AbbVie’s revenue come from one drug (Humira) which expires over the next few years), we believed that AbbVie would still be committed to the deal.However, in October, 2014, AbbVie decided to withdraw its recommendation to its shareholders to vote in favor of the deal.We, along with the market, believed that the strategic rationale of this merger outweighed the tax benefits.This proved to be wrong as AbbVie made the decision to call off the deal, causing Shire shares to decline nearly 30% in two days.Since this was such a surprise to the market, enormous losses were realized throughout the arbitrage community.Many funds had positions outside of their normal risk limits, which caused Shire to trade lower than the fundamental value of the company.We were patient and traded out of the position over time at a minimal loss.The Covidien deal survived, as the strategic merits proved sound enough for Medtronic to want to close the deal, which it did in early 2015 at a profit to the Fund. Outlook It was a banner year for global merger and acquisition activity as $3.4 trillion of deals were announced in 2014, up nearly 30% from last year and the most since the pre-crisis levels of 20072.Deal activity in the U.S. was $1.5 trillion, up 54% from 20132.Pent-up demand finally broke through with large deals leading the way.Private-equity activity picked up at the end of the fourth quarter of 2014 after a fairly lethargic year.BC Partners Limited bought PetSmart, Inc. for $8.2 billion and Thoma Bravo, LLC’s $3.6 billion deal for Riverbed Technology, Inc. made up about half of the $23.7 billion in U.S. private equity activity.This bodes well for leveraged buyout activity heading into 2015 as the dynamics are still there for leveraged buyouts:record amounts of dry powder and debt financing still readily available. The fourth quarter of 2014 introduced some volatility into the merger arbitrage market, providing us with many great opportunities.The cancellation of the Shire/AbbVie deal caused large losses for many funds as they had positions outside of their normal risk limits, which caused spreads to widen across the merger arbitrage universe.These large arbitrage losses forced all other spreads to widen as funds de-risked the rest of their book.We took advantage and added to positions across the entire portfolio, as well as invested in new situations that were now at attractive spreads. Over the next two months, our strategy served us well as spreads tightened and should continue to help us into 2015 as these deals complete. Debt financing is still historically cheap and plentiful, stocks have continued to rise providing a valuable currency for deals and acquiring company shares are still reacting well to deal announcements.We believe these factors bode well for the merger arbitrage business as we head into 2015. 2 M&A Resurgence Must Broaden to Keep Rolling in 2015. Wall Street Journal, Market Section, January 1, 2015 5 KELLNER MERGER FUND Must be preceded or accompanied by a prospectus. Opinions expressed are those of the Fund and are subject to change, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in companies that are the subject of a publicly announced transaction carry the risk that the proposed or expected transaction may not be completed or may be completed on less favorable terms than originally expected, which may lower the Fund’s performance. Investments in foreign securities involve greater volatility and political, economic and currency risks and difference in accounting methods. Investments in small and medium sized companies involve additional risks such as limited liquidity or greater volatility. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Fund, and money borrowed will be subject to interest costs. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. The Kellner Merger Fund is distributed by Quasar Distributors, LLC. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal tax advice. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. One cannot invest directly in an index. 6 KELLNER MERGER FUND Comparison of the change in value of a $100,000 investment in the Kellner Merger Fund – Institutional Class Shares vs the BofA Merrill Lynch 3-month Treasury Bill Index and the HFRX ED: Merger Arbitrage Index Average Annual Total Return: 1 Year Since Inception1 Kellner Merger Fund – Class A (with sales load) -2.60% 1.48% Kellner Merger Fund – Class A (without sales load) 3.31% 3.90% Kellner Merger Fund – Institutional Class 4.08% 4.36% BofA Merrill Lynch 3-month Treasury Bill Index 0.03% 0.07% HFRX ED: Merger Arbitrage Index 2.17% 2.45% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 855-535-5637. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.75% front-end sales load.Class A shares do not 7 KELLNER MERGER FUND have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The BofA Merrill Lynch 3-month Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days. The HFRX ED: Merger Arbitrage Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies.Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices.This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies.Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics.In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. 1 The Fund commenced operations on June 29, 2012. 8 KELLNER MERGER FUND EXPENSE EXAMPLE at December 31, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/14 – 12/31/14). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 KELLNER MERGER FUND EXPENSE EXAMPLE at December 31, 2014 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual(2) Class A Shares Institutional Class Shares Hypothetical (5% return before expenses)(3) Class A Shares Institutional Class Shares Expenses are equal to the Class A and Institutional Class fund shares’ annualized expense ratios of 2.81% and2.67%, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.91 and $7.65 for Class A shares and Institutional Class shares, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.89 and $7.63 for Class A shares and Institutional Class shares, respectively. 10 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 11 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares COMMON STOCKS – 86.2% Value Administrative and Support Services – 2.1% Baker Hughes, Inc. $ Beverage and Tobacco Product Manufacturing – 2.2% Lorillard, Inc. (c) Broadcasting (except Internet) – 3.7% DIRECTV (a)(c) Sirius XM Holdings, Inc. (a)(c) Time Warner Cable, Inc. Chemical Manufacturing – 28.1% Allergan, Inc. (c) AstraZeneca PLC – ADR (c) Auxilium Pharmaceuticals, Inc. (a)(c) Cubist Pharmaceuticals, Inc. (a) Rockwood Holdings, Inc. (c) Computer and Electronic Product Manufacturing – 4.0% International Rectifier Corp. (a)(c) Spansion, Inc. – Class A (a) TriQuint Semiconductor, Inc. (a) Credit Intermediation and Related Activities – 8.3% Hudson City Bancorp, Inc. (c) Susquehanna Bancshares, Inc. Data Processing, Hosting, and Related Services – 3.0% Riverbed Technology, Inc. (a) General Merchandise Stores – 4.4% Family Dollar Stores, Inc. (c) Merchant Wholesalers, Durable Goods – 13.7% Covidien PLC (b)(c) Merchant Wholesalers, Nondurable Goods – 6.0% Sigma-Aldrich Corp. (c) The accompanying notes are an integral part of these financial statements. 12 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Shares COMMON STOCKS – 86.2% (Continued) Value Miscellaneous Manufacturing – 3.6% CareFusion Corp. (a) $ International Game Technology (c) Miscellaneous Store Retailers – 0.6% PetSmart, Inc. Oil and Gas Extraction – 0.9% Talisman Energy, Inc. (b) Professional, Scientific and Technical Services – 3.9% Covance, Inc. (a) Sapient Corp. (a) Telecommunications – 0.0% Covisint Corp. (a) Transportation Equipment Manufacturing – 1.1% TRW Automotive Holdings Corp. (a) Utilities – 0.6% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $44,741,421) REITS – 4.4% Lessors of Real Estate – 4.0% Glimcher Realty Trust (c) Real Estate – 0.4% Ventas, Inc. TOTAL REITS (Cost $2,346,861) RIGHTS – 0.0% Hospitals – 0.0% Community Health Systems, Inc. (a) TOTAL RIGHTS (Cost $0) The accompanying notes are an integral part of these financial statements. 13 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Contracts PURCHASED OPTIONS – 0.4% Value Call Options – 0.4% Cubist Pharmaceuticals, Inc. Expiration: February 2015, Exercise Price: $95.00 $ TOTAL PURCHASED OPTIONS (Cost $199,361) Shares MONEY MARKET FUNDS – 23.2% Fidelity Institutional Money Market Portfolio – Class I, 0.07% (c)(d) TOTAL MONEY MARKET FUNDS (Cost $12,682,710) TOTAL INVESTMENTS IN SECURITIES (Cost $59,970,353) – 114.2% Liabilities in Excess of Other Assets – (14.2)% ) NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of December 31, 2014. ADR – American Depository Receipt REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 14 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at December 31, 2014 Shares COMMON STOCKS – 45.1% Value Ambulatory Health Care Services – 0.8% Laboratory Corporation of America Holdings (a) $ Beverage and Tobacco Product Manufacturing – 0.4% Reynolds American, Inc. Broadcasting (except Internet) – 11.0% Comcast Corp. – Class A Chemical Manufacturing – 9.7% Actavis PLC (a)(b) Albemarle Corp. Endo International PLC (a)(b) Pfizer, Inc. Computer and Electronic Product Manufacturing – 11.6% Cypress Semiconductor Corp. Medtronic, Inc. RF Micro Devices, Inc. (a) Credit Intermediation and Related Activities – 7.7% BB&T Corp. M&T Bank Corp. Miscellaneous Manufacturing – 1.2% Becton, Dickinson and Co. Support Activities for Mining – 1.6% Halliburton Co. Telecommunications – 1.1% AT&T, Inc. TOTAL COMMON STOCKS (Proceeds $23,016,865) The accompanying notes are an integral part of these financial statements. 15 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at December 31, 2014, Continued Shares REITS – 1.4% Value Lessors of Real Estate – 1.0% Washington Prime Group, Inc. (a) $ Real Estate – 0.4% American Realty Capital Healthcare Trust TOTAL REITS (Proceeds $752,972) TOTAL SECURITIES SOLD SHORT (Proceeds $23,769,837) $ (a) Non-income producing security. (b) Foreign issued security. REIT – Real Estate Investment Trust SCHEDULE OF OPTIONS WRITTEN at December 31, 2014 Contracts PUT OPTIONS – 0.0% Value Cubist Pharmaceuticals, Inc. $ Expiration: May 2015, Exercise Price: $65.00 TOTAL OPTIONS WRITTEN (Proceeds $41,878) $ The accompanying notes are an integral part of these financial statements. 16 KELLNER MERGER FUND SCHEDULE OF SWAP CONTRACTS at December 31, 2014 Termination Notional Unrealized Date Security Shares Amount Appreciation* Counterparty LONG TOTAL RETURN SWAP CONTRACTS 11/19/24 CareFusion Corp. Goldman Sachs & Co. 11/19/24 Dresser-Rand Group 1,636,000 8,534 Goldman Sachs & Co. 10/18/24 Time Warner Cable, Inc. 5,306,894 Goldman Sachs & Co. 10/21/24 TRW Automotive Holdings Corp. 5,070,505 Goldman Sachs & Co. $794,508 * Unrealized appreciation is a receivable on the Statement of Assets and Liabilities. The accompanying notes are an integral part of these financial statements. 17 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 ASSETS Investments in securities, at value (identified cost $59,970,353) $ Deposit at broker Receivables Securities sold Dividends and interest Dividend tax reclaim Fund shares purchased 84 Swap contracts Other receivables Prepaid expenses Total assets LIABILITIES Options written, at value (premiums received $41,878) Securities sold short (proceeds $23,769,837) Payables Fund shares redeemed Due to advisor Dividends on short positions Payable to broker Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees Distribution fees Reports to shareholders Accrued other expenses Total liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 18 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014, Continued CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options Written options Securities sold short ) Swap contracts Net unrealized appreciation on investments, foreign currency, options, securities sold short and swap contracts Net assets $ The accompanying notes are an integral part of these financial statements. 19 KELLNER MERGER FUND STATEMENT OF OPERATIONS For the Year Ended December 31, 2014 INVESTMENT INCOME Income Dividends (net of foreign taxes withheld and issuance fees of $191 and $5,270, respectively) $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Miscellaneous Chief Compliance Officer fee (Note 4) Trustee fees Distribution fees – Class A (Note 5) Printing and mailing expense Total expenses before dividends expense on short positions and interest expense Dividends expense on short positions Interest expense Total expenses before fee waivers by advisor Less: advisory fees waived by advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS, OPTIONS, SECURITIES SOLD SHORT AND SWAP CONTRACTS Net realized gain/(loss) on transactions from: Investments Foreign currency Purchased options ) Written options Securities sold short ) Swap contracts Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options Written options Securities sold short ) Swap contracts Net realized and unrealized gain on investments, options, securities sold short and swap contracts Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 20 KELLNER MERGER FUND (This Page Intentionally Left Blank.) 21 KELLNER MERGER FUND STATEMENTS OF CHANGES IN NET ASSETS May 1, 2013 June 29, 2012** Year Ended through through December 31, 2014 December 31, 2013* April 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) $ ) Net realized gain/(loss) on transactions from: Investments Foreign currency — — Purchased options ) ) ) Written options Securities sold short ) ) ) Swap contracts — — Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options — — Written options — Securities sold short ) ) Swap contracts — — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class A Shares ) ) — Institutional Class Shares ) ) — Total distributions to shareholders ) ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ $ Includes undistributed net investment loss of $ ) $
